DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/067,874 03/11/2016 ABN, 15/067,874 has PRO 62/131,765 filed 03/11/2015. 
The sole named inventor of the invention is Christopher Janetopoulos.

Reassignment of Application
Please note that this application has been reassigned from Examiner Jennifer Ann Dunston to Examiner William Lee, in Art Unit 1629. In order to expedite accurate processing of the application papers, all future correspondence with the office should reflect this change.

Election/Restrictions
Applicant's election with traverse of Group III (claim 33) in the reply filed on Sep 17, 2020 is acknowledged.  The traversal is on the ground(s) that Applicant does not believe consideration of all three Groups would present an undue burden on the USPTO.  This is not found persuasive because the methods of Groups I-III comprise steps which are not required for or present in the methods of the other groups, see Restriction Requirement dated June 17, 2020.
More specifically these steps are: administration of an agent that alters the level of phosphatidylinositol-4,5-bisphosphate (Group I); contacting a biological sample with a .
The requirement is still deemed proper and is therefore made FINAL.
Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on Sept 17, 2020.
The compound of claim 33 has been identified as follows: (PI(4,5)P2, aka, Phosphatidylinositol 4,5-bisphosphate. 
IUPAC name 1,2-Diacyl-sn-glycero-3-phospho-(1-D-myo-inositol 4,5-bisphosphate)
CAS Number	 245126-95-8

    PNG
    media_image1.png
    359
    151
    media_image1.png
    Greyscale


Information Disclosure Statement
At this time, an IDS has not been filed in this application.

Specification
	The disclosure is objected to because of the following informalities:
	The term “The” should proceed the word “invention” in paragraph [2]. 
	The word "division" is misspelled at paragraph [106]. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).
Claim 33 is directed to a method for determining the rate of turnover of PI(4,5)P2 levels in a sample, the method comprising:
(a) contacting a sample comprising at least one cancer cell with labelled PI(4,5)P2 at an initial concentration;
(b) incubating the sample under cell growth conditions for an amount of time sufficient to cause turnover of the PI(4,5)P2;
(c) performing an assay to detect the level of one or more of the PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate;
(d) comparing the level of PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate, carrying the label, with the initial concentration; and,
(e) determining the rate of turnover of PI(4,5)P2. 

Amendment of claim 33 to clarify the source of the concentration of PI(4,5)P2 will overcome this rejection.
	 Regarding claim 33 and determination of the rate of turnover of PI(4,5)P2 in a sample, claim 33 is indefinite as the parameters of determining rate are not defined by claim 33 so as to particularly point out and distinctly claim the invention. 
	Claim 33 fails to define the measurement of rate in the preamble and step e).  The definition of rate is “a quantity, amount, or degree of something per unit of something else.”  https://www.merriam-webster.com/dictionary/rate
	While step a) notes the measurement of an initial concentration of PI(4,5)P2, and step d) mentions a measure of a level of PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate, carrying the label, it is unknown if measure level of step d) is at all comparable to the measurement of the initial concentration.  
	Further, while claim 33 recites measurement of concentration and/or level, incubation of the of PI(4,5)P2 contacted cell and performance of the assay to detect the 
	An amendment to clarify in step d) the measurement of level is in units of concentration, where such measurement is done after the incubation period of step of step b), will overcome this indefinite language. 
	Additionally, as the claim 33 requires measurement of rate, it is indefinite as it fails to recite a measurement of rate, for example change in concentration over the incubation period per a specific unit of time (seconds, minutes, hours etc.).
	Amendment of claim 33 to particularly define the rate in specific units (e.g., change in concentration) per a specific unit of time will overcome this rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0092456 A1 (US Pub ‘456) and 
Harihar, Sitaram, "The Role of Phosphoinositide Signaling in Breast Cancer Metastasis Suppressor 1-Mediated Metastasis Suppression of Human Breast Carcinoma Cells" (2011). All Graduate Theses and Dissertations. 870. https://digitalcommons.usu.edu/etd/870. 
Claim 33 is directed to a method for determining the rate of turnover of PI(4,5)P2 levels in a sample, the method comprising:
(a) contacting a sample comprising at least one cancer cell with labelled PI(4,5)P2 at an initial concentration;
(b) incubating the sample under cell growth conditions for an amount of time sufficient to cause turnover of the PI(4,5)P2;
(c) performing an assay to detect the level of one or more of the PI(4,5)P2, phosphatidylinositol-3,4,5-trisphosphate and inositol 1,4,5-trisphosphate;

(e) determining the rate of turnover of PI(4,5)P2. 
Regarding claim 33, US Pub ‘456 teaches compounds which have long been known to be associated with intracellular signaling, Phosphatidylinositol lipids (PtdIns), see paragraph 2.  US Pub ‘456 teaches that various seven phosphorylated PtdIns have been identified: three monophosphates (PtdInsP), three bisphosphates (PtdinsP2) and one trisphosphate (PtdIns(3,4,5)P3), Id.
US Pub ‘456 teaches PtdIns(4,5)P2 (as claimed by claim 33) is the most investigated example of double phosphorylated PtdlnsP2, Id.
US Pub ‘456 teaches a further aspect of the invention is the method as described above whereby fluorescently labelled product analogue is selected from the group of PtdIns(3,5)P2, PtdIns(4,5)P2 and PtdIns(3,4,5)P3, see paragraph 56.
US Pub ‘456 teaches that the PtdIns(4,5)P2 level is instrumental in regulating apoptosis and cell out-growth, in particular it was found that cells have to maintain PtdIns(4,5)P2 level in order to prevent apoptosis, see paragraph 6. US Pub ‘456 teaches that by decreasing the levels of PtdIns(4,5)P 2, either by inhibiting the synthesis of PtdIns(4,5)P 2 or by systematically depleting the cell of PtdIns(4,5)P2, apoptosis can be induced or may sensitise cells to apoptosis by other apoptotic agents such as used in cancer therapy, Id. See also paragraphs 13-14 where diseases to be investigated are hyperproliferative disorders, i.e., cancer. US Pub ‘456 teaches that depletion of PtdIns(4,5)P2 can be visualized in real time with PtdIns(4,5)P2 probes, see paragraph 391. 

Therefore, one of ordinary skill in the art would be motivated to measure and note the rate of turnover of PI(4,5)P2 in cancer cells (i.e., concentration levels), in the field of cancer diagnosis and/or therapy based on the disclosure of US Pub ‘456. 
Additionally, while US Pub ‘456 teaches claim 33 in terms of radiolabeled PI(4,5)P2 levels changing in cancer cell, which can occur over a period of time to establish a rate, it does not necessarily recite a change in initial concentrations of PI(4,5)P2 over time as compared to concentrations of phosphatidylinositol-3,4,5-trisphosphate (aka PIP (3,4,5)P3) and inositol 1,4,5-trisphosphate (IP3, or I(1,4,5)P3) as per step d). 
With regard to claim 33, step d) and PIP(3,4,5)P3 and/or IP3, Harihar teaches that in cells, activation of G-protein coupled receptors (GPCR) causes PI(4,5)P2 into inositol 1,4,5-trisphosphate (IP3), see page 9.
Harihar teaches use of PI(4,5)P2 (aka, PIP 2, or Phosphatidylinositol 4,5-bisphosphate) and its role in detecting and monitoring cancer, more specifically breast cancer, see Abstract starting at page iii. More specifically, Harihar teaches that 
Accordingly as required by claim 33, as per the preamble and step a), Harihar teaches the role of PI(4,5)P2 in cancer cells, and as per steps b) and d) noting the conversion of PI (4,5)P2 in cells to IP3 and acknowledging the levels of such . 
The rationale to support a finding of obviousness is the combination of prior art elements according known methods (US Pub ‘456 and Harihar teaching the role of PI(4,5)P2 levels over time, or the conversion of PI(4,5)P2 to IP3 in terms of breast cancer) to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious over the cited prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM Y LEE/
Examiner, Art Unit 1629                                                                                                                                                                                             
/Kortney L. Klinkel/Primary Examiner, Art Unit 1699